Citation Nr: 1828867	
Decision Date: 05/17/18    Archive Date: 05/23/18

DOCKET NO.  13-25 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an extraschedular rating for service-connected posttraumatic chronic lumbosacral strain (hereinafter, "low back disorder").

2.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected low back disorder.

3.  Entitlement to service-connected for a left knee disorder, to include as secondary to service-connected low back disorder.

4.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1971 to June 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2014.  A transcript of that hearing is of record.

In June 2015, the Board, in pertinent part, determined the Veteran was not entitled to a schedular rating in excess of 40 percent for his service-connected low back disorder.  The Board also remanded the issues of entitlement to an extraschedular rating for the low back disorder, service connection for his knee disorders, and TDIU for further development to include competent medical examinations.  Such examinations were accomplished in January and September 2016, and all other development directed by the Board's remand appears to have been substantially accomplished.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The case has now been returned to the Board for additional appellate consideration.


FINDINGS OF FACT

1.  The competent medical and other evidence of record does not reflect the Veteran's service-connected low back disorder is manifested by symptomatology that is not reflected by the schedular criteria.

2.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran's right and left knee disabilities were incurred in or otherwise the result of his active service, or are secondary to the service-connected low back disorder.

3.  The Veteran is currently service connected for his low back disorder, evaluated as 40 percent disabling; radiculopathy of the right lower extremity, evaluated as 10 percent disabling; radiculopathy of the left lower extremity, evaluated as 10 percent disabling; and right chest scars, evaluated as noncompensable (zero percent).

4.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran is unable to obtain and/or maintain substantially gainful employment due solely to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular rating for the Veteran's service-connected low back disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321 (2017).

2.  The criteria for a grant of service connection for a right knee disability are not met, to include as secondary to service-connected low back disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).

3.  The criteria for a grant of service connection for a left knee disability are not met, to include as secondary to service-connected low back disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).

4.  The criteria for assignment of a TDIU due to service-connected disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 38 C.F.R. §§ 3.321, 3.340, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board acknowledges that it remanded the case in June 2015, in pertinent part, to accord the Veteran competent medical examinations to evaluate his low back, address the etiology of his knee disorders, and evaluate the effect of his service-connected disabilities upon employability.  Such examinations were accomplished in January 2016, as well as a September 2016 examination which further evaluated the low back disorder.  However, no deficiency was identified regarding the examinations accorded for the low back and knee claims.  Granted, the Board previously determined that a September 2012 VA examination of the knee claims, with a January 2013 addendum, was deficient to the extent it did not address the issue of secondary aggravation, but this deficiency was corrected by the January 2016 VA examination.  

With respect to the TDIU claim, the representative contended in an August 2017 statement that the January 2016 examination was not in accord with the Board's remand directives that it be conducted by a vocational specialist.  The  Board acknowledges that the January 2016 VA examiner was not specifically identified as a vocational specialist.  However, the Board's remand directives stated that the Veteran was to receive an "appropriate VA examination," to evaluate his TDIU claim, to be conducted, "if possible, by a VA vocational specialist, if available, ..."  As such, the fact the January 2016 VA examiner was not specifically identified as a vocational specialist does not automatically mean it is not in compliance with the remand directives.  Further, the examiner is identified as a medical doctor (M.D.), and the Veteran has not challenged the examiner's qualifications to provide competent medical evidence of the nature associated with such a clinician.

The Board also notes that the VA examiner stated that  opinions and employment limitations were discussed in detail with another clinician who was identified as a board certified physical medicine and rehabilitation physician, board certified pain medicine, board certified independent medical examiner and certified comp and pension examiner.  Consequently, it would appear that a vocational specialist was at least consulted on the examination, even if not the actual examiner.  This indicates efforts to be in compliance with the remand directives.

The Board further notes the VA examiner was familiar with the nature and severity of the Veteran's service-connected disabilities from the examination itself, as well as the pertinent medical and work history from review of the claims folder and accurately noted pertinent findings therein.  The examiner's opinions were not expressed in speculative or equivocal language, and were supported by reasoned analysis in the stated rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In view of the foregoing, the Board finds that the January 2016 VA examiner is adequate for resolution of the Veteran's TDIU claim.

No other purported deficiency has been identified by the Veteran regarding the notification and assistance he has received in this case, or in the conduct of his April 2014 hearing.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis - Low Back Disorder

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the record, including the Veteran's statements and hearing testimony, reflect his service-connected low back disorder is manifested by pain and resulting functional impairment such as limitation of motion.  For example, at the September 2012 VA examination he reported that in the morning he needed his spouse's help to roll over due to stiffness.  Although there were occasions he could go fishing, walk in the mall, and do chores around the house there were other occasions he could not complete such tasks due to pain.

The Veteran testified at his April 2014 hearing that he was housebound as a result of his back approximately 1 to 2 days per week and that he required rest the remainder of the week.

At a March 2015 VA examination the Veteran reported moderate to severe low back pain aggravated by prolonged sitting, standing, and walking.  

At the January 2016 VA examination the Veteran gave a history of daily lumbar pain that was most significant in the morning upon waking.  He reported the pain was constant and ranges from 3 to 8/10.  There was increased pain in the morning and later in the day; and the increased pain was a not always associated with activity.  Pain was noted as being severe on a daily basis.

At the more recent September 2016 VA examination the Veteran reported his current symptoms included constant ache localized to his low back symptoms which were exacerbated with prolonged activity, cold weather or just moving wrong.

The Board further notes that the VA examinations and medical treatment records have evidence of physical impairment, to include limitation of motion.

The Board finds, however, that the rating criteria contemplate the Veteran's aforementioned symptomatology.  In pertinent part, the General Rating Formula for Diseases and Injuries of the Spine provides includes criteria such as limitation of motion, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Moreover, the provisions of 38 C.F.R.§§ 4.40, 4.45, 4.59, requires VA to consider complaints such as pain in determining the appropriate schedular criteria, and the Board did so in the June 2015 decision that found a schedular rating in excess of 40 percent was not warranted.  Thus, to assign an extraschedular rating due to such complaints would appear to be a violation of the prohibition against pyramiding.  See 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

In addition, the Board notes that the Veteran's report that there were days he was housebound and required rest due to back pain was expressly considered in the June 2015 decision as to whether he was entitled to an increased schedular rating pursuant to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Veteran has also reported complaints such as pain and numbness in his legs associated with his low back disorder.  However, such complaints appear to be due to his separately evaluated radiculopathy of the bilateral lower extremities.  As such, these complaints are not for consideration in determining whether the low back disorder, in and of itself, warrants consideration of an extraschedular rating.

In view of the foregoing, the Board finds that the rating criteria are adequate to evaluate the Veteran's service-connected low back disorder and referral for consideration of extraschedular rating is not warranted.  Therefore, the preponderance of the evidence is against the claim, and it must be denied.  

Analysis - Knees

The Veteran essentially contends that he developed recurrent knee problems while on active duty, and described an injury that occurred from jumping from a tank.  He has also reported that he twisted his knee a few times during active service, and was on light duty.  Further, he has contended that his knee disorders are secondary to his service-connected low back disorder.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In this case, the Board notes that the Veteran's lower extremities were evaluated as abnormal on his June 1971 induction examination due to the left knee.  However, it was noted he had full range of motion, and was not considered disabling.  On a concurrent Report of Medical History, the Veteran did indicate "trick" or locked knee.  Physician's comments to this Report note the left knee locked intermittently.

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

In this case, the Board notes that while the Veteran is competent as a lay person to describe in-service knee injuries, his service treatment records contain no entries showing a diagnosis of or treatment for knee problems while on active duty.  Moreover, his lower extremities were clinically evaluated as normal on his April 1973 expiration of term of service examination.  There was also no indication of knee problems on VA examinations conducted in December 1975 and April 1976.  In fact, the first competent medical evidence of the knee disorders appears to be years after separation from service.  Additionally, there is evidence indicating post-service, work-related injuries to the knees.  

In view of the foregoing, it does not appear the left knee condition noted at enlistment increased in severity during active service.  Stated another way, it does not appear it was aggravated during this period.  Further, the Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service can be probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

The Board also notes, in regard to the Veteran's contentions of secondary service connection, that the affect one disability has upon another involves complex medical issues that generally requires competent medical evidence to resolve.  Moreover, this finding is supported by Waters v. Shinseki, 601 F.3d 1274   (Fed. Cir. 2010) in which the Federal Circuit held in the context of a claimant contending secondary service connection that the claimant's own conclusory generalized statement that his service illness caused his present medical problems was not enough to entitle him to a medical examination.  If such a contention is not sufficient to warrant a medical examination, it is clear that it is not sufficient to warrant a grant of service connection.

For these reasons, the Board finds that competent medical evidence is required to determine the etiology of the Veteran's current knee disorders.

Here, the Board acknowledges that the Veteran was employed as a mental hygiene therapy aide.  However, as detailed below, his duties appear to involve providing physical assistance with patients.   Moreover it does not appear he has the requisite knowledge, skill, experience, training, or education to render a medical opinion as to the etiology of his knee disorders.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).  

No competent medical evidence is otherwise of record which relates the etiology of the Veteran's knee disorders to active service or as secondary to his service-connected low back disorder.  Rather, the September 2012 and January 2016 VA examiners provided opinions against such findings.

The Board reiterates, as stated above, it previously determined the September 2012 VA examination was inadequate to the extent it did not address the issue of secondary aggravation.  Further, it is noted the Veteran has questioned the qualifications of that VA examiner to address the etiology of his knees.  Thus, the Board will not consider the September 2012 VA examiner's opinion in evaluating these service connection claims.

The January 2016 VA examiner opined, in pertinent part, that the right knee was not caused by, a result of, nor had its onset during active service; that the left knee was not permanently aggravated beyond natural progression during service; and that neither knee was caused or aggravated by the service-connected low back disorder and/or radiculopathy of the lower extremities.  In support of these opinions, the examiner referred to pertinent aspects of the Veteran's medical history to include the normal findings at time of separation from service.  The examiner also expressed opinions to the effect the current knee disorders were age-related.

The Board has already noted the January 2016 VA examiner is identified as an M.D., and, as such, is qualified to provide competent medical evidence, and was familiar with the Veteran's medical history.  The aforementioned opinions were not expressed in speculative or equivocal language, and were supported by reasoned analysis in the stated rationale.  Moreover, no competent medical evidence is of record which explicitly refutes the opinions on this VA examiner.  Consequently, the Board finds the VA examiner's opinions on the etiology of the Veteran's knees to be persuasive and entitled to significant probative value in the instant case.

In view of the foregoing, the Board concludes the preponderance of the competent medical and other evidence of record is against a finding the Veteran's right and left knee disabilities were incurred in or otherwise the result of his active service, or are secondary to the service-connected low back disorder.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Therefore, the benefit sought on appeal must be denied.

Analysis - TDIU

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. 
§ 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  

The Veteran is currently service connected for his low back disorder, evaluated as 40 percent disabling; radiculopathy of the right lower extremity, evaluated as 10 percent disabling; radiculopathy of the left lower extremity, evaluated as 10 percent disabling; and right chest scars, evaluated as noncompensable (zero percent).  Although the low back and radiculopathy of the bilateral lower extremities are to be considered one disability for purposes of this claim, the Veteran does not satisfy the schedular criteria for consideration of TDIU.  Therefore, he is only entitled to consideration of a TDIU on an extraschedular basis. 

Pursuant to 38 C.F.R. § 4.16 (b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating as set forth in 38 C.F.R. § 4.16 (a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  However, consideration may not be given to an individual Veteran's age or to the impairment caused by nonservice-connected disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the record reflects the Veteran has not engaged in substantially gainful employment since at least 2000.  However, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.  

The Veteran indicated on his TDIU application that he had a high school education, and worked from 1983 to 2000 with behavior clients.  However, he indicated that he was only working 20 hours per week at the time he finished that employment.  He also indicated that he had done self-employed contractor work.

Information from a State retirement systems board reflects the Veteran was employed as a mental hygiene therapy aide from 1984 to August 2000.  His duties included bathing, dressing, feeding, and lifting highly disturbed mentally retarded adults, and taking down violent residents.  The information provided reflects he received disability retirement.

The Board also notes that evidence from the Social Security Administration (SSA)  reflects the Veteran was found to have the equivalent of high school education, and past relevant work as developmental therapy aid, a job that required a medium to heavy level of exertion.  In addition, the SSA found he was under disability since December 1, 2000, and entitled to benefits as a result thereof.

In view of the foregoing, the Board does not dispute the Veteran's service-connected disabilities cause impairment in the type of substantially gainful employment consistent with his education and work history.  However, loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose, 4 Vet. App. at 363 (noting that the disability rating itself is recognition that industrial capabilities are impaired). 

Here, the record reflects that to the extent the Veteran is unemployable it is due to a combination of service-connected and nonservice-connected disabilities.  For example, the State retirement systems board noted that disability retirement was approved due to injuries from work-related "accident."  Moreover, the SSA determined the Veteran had "severe" impairments due to low back, feet, neck, and right shoulder.

As already stated, the impairment caused by nonservice-connected disabilities is not for consideration in determining entitlement to a TDIU.  Further, the Board observes the January 2016 VA examiner noted the restrictions imposed by the service-connected disabilities, but indicated the Veteran would still be capable of sedentary employment such as desk/computer work.  The VA examiner indicated that this was discussed with the aforementioned board certified physical medicine and rehabilitation physician, board certified pain medicine, board certified independent medical examiner and certified comp and pension examiner.  For the reasons stated above, the Board has already determined this VA examiner's opinions to be adequate for resolution of the TDIU claim.  

The Board also notes it does not appear the Veteran's education and work history would preclude the type of sedentary employment suggested by the January 2016 VA examiner.  Moreover, no competent medical evidence is of record which explicitly refutes the VA examiner's opinion as to the effect of the Veteran's service-connected disabilities upon his employability.

In view of the foregoing, the Board finds the preponderance of the competent medical and other evidence of record is against a finding the Veteran is unable to obtain and/or maintain substantially gainful employment due solely to his service-connected disabilities.  Therefore, his claim for TDIU must be denied.






ORDER

An extraschedular rating for service-connected low back disorder is denied.

Service connection for a right knee disorder is denied, to include as secondary to service-connected low back disorder.  

Service connection for a left knee disorder is denied, to include as secondary to service-connected low back disorder.  

A TDIU due to service-connected disability is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


